         Case 4:19-cv-05288-MKD      ECF No. 32    filed 12/11/20   PageID.1100 Page 1 of 3




 1

 2                                                                               FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON


 3
                                                                       Dec 11, 2020
 4                                                                          SEAN F. MCAVOY, CLERK




 5                          UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF WASHINGTON

 7   MARIA M.1,                                         No. 4:19-CV-05288-MKD

 8                          Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
 9   vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
10   ANDREW M. SAUL,                                    405(g)
     COMMISSIONER OF SOCIAL
11   SECURITY,                                          ECF Nos. 26, 31

12                          Defendant.

13            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 31,

14   requesting remand of the above-captioned matter to the Commissioner for

15   additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

16   405(g). Attorney Christopher Dellert represents Plaintiff. Attorney David Burdett

17
     1
         To protect the privacy of plaintiffs in social security cases, the undersigned
18
     identifies them by only their first names and the initial of their last names. See
19
     LCivR 5.2(c).
20



     ORDER - 1
      Case 4:19-cv-05288-MKD     ECF No. 32    filed 12/11/20   PageID.1101 Page 2 of 3




 1   represents Defendant. The parties have consented to proceed before a magistrate

 2   judge. ECF No. 7.

 3         After consideration, IT IS HEREBY ORDERED that:

 4         1. The parties’ Stipulated Motion for Remand, ECF No. 31, is GRANTED.

 5         2. The above-captioned case be REVERSED and REMANDED to the

 6   Commissioner of Social Security for further administrative proceeding pursuant to

 7   sentence four of 42 U.S.C. § 405(g).

 8         On remand, the parties stipulate that:

 9         The Appeals Council will instruct the ALJ to:

10            • Further develop the record;

11            • Re-evaluate the opinion evidence;

12            • Re-evaluate Plaintiff’s residual functional capacity;

13            • Give Plaintiff an opportunity for a hearing; and
14            • Issue a new decision.
15   ECF No. 31 at 1-2.
16         3. Judgment shall be entered for PLAINTIFF.
17         4. Plaintiff’s Motion for Summary Judgment, ECF No. 26, is STRICKEN
18   AS MOOT.
19         5. Upon proper presentation, this Court consider Plaintiff’s application for
20   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).



     ORDER - 2
      Case 4:19-cv-05288-MKD    ECF No. 32    filed 12/11/20   PageID.1102 Page 3 of 3




 1        The District Court Executive is directed to enter this Order, enter

 2   Judgment, forward copies to counsel, and CLOSE THE FILE.

 3        DATED December 11, 2020.
                               s/Mary K. Dimke
 4                             MARY K. DIMKE
                   UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
